                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             NO. 5:20-CR-00221-D4

UNITED STATES OF AMERICA )
                               )
     V.                        )
                               )
NAYTHAN ANTHONY COZ,           )
     a/k/a "Cali Lok,"         )
                               )
                    Defendant. )


      For good cause shown, defendant, NAYTHAN ANTHONY COZ's, Motion to Seal

Proposed Sealed Document (D.E. 61) and Exhibits Attached thereto is hereby GRANTED.

        SO ORDERED, this the __4__ day of August 2021.




                                                      James C. Dever, III
                                                      United States District Judge




       Case 5:20-cr-00221-D Document 65 Filed 08/04/21 Page 1 of 1
